Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 1 of 65

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Daniel Brown

Vu Tuan,

Son Lee,

Patel Nisarg,

Jhensy Saillant,
Cipriano Rodriguez,
Pena Jose,

Gilbert Grullom,
Amjad Mohammed,
Hooru Xie,

Abel Helb,

Darius Kilby,

Ofori Xentumi Jeremy,
Navin Singh,

Paul Johnson,
Ajarhi Roberts,
Franciszek Bystron ,
Patel Bharatkumar
Levon Margaryan
Karireddy BharathA
Gary Lall

Ishmael Kosh
Kelechi James
George Graham
Anthony Wilson
Olalekan Abifarin
Mohamed Kamara
Van H. Nguyen
Herrow Yahye
Jaber Hammouda

Jose Ismael Dilone Lyon Rodriguez

Plaintiffs,

A#-074-992-221;
A#-060-613-821;

A#-061-544-218;
A#-062-280-757;
A#-090-766-958;
A#-034-205-798;
A#-090 766 958;
A#-099-384-130;
-#-100-005-669;
-#-100-005-267;
-#-100-005-473;
A#-096-672-758;
#-100-003-700;
 #-100-003-706;
. “-100-005-615;
A#-097-615-784;
#-100-005-848;
#-100-004-645;
#-100-005-834;
~#-100-005-819;
-#-100-005-842;
#-100-005-663;

‘ #-100-005-747;
“#-100-005-522;
#-100-005-764;

. #-100-005-654;
A#-042-363-518;
- #-100-005-177;
#-100-005-796;
-#-100-005-702;

v. Angela HOOVER, in her official capacity

as Warden of the Clinton County

Correctional Facility (CCCF); Simona FLORES,

in her official capacity as Field Office

director for Enforcement and Removal

Nee Nem Nowe” Nowe” Nee” Neue Nee Nn Nee” Nee Nee” Nee Nee” Nee ee” Nee” Nee” Ne Nn” Nee Nee” Nee Ne” Ne” Ne Ne Nn” Nn Ne” Nn” Ne Nee” Ne” ee” Nn ee” Ne” ee”

PER

FIL
HARRISBTES PA
JUN 19 2909

DEPUTY CLERK

Civil Case No.:
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 2 of 65

Operation in the Philadelphia Field Office

of U.S. Immigration and Customs Enforcement (ICE);
L. Francis CISSNA, in his official capacity as
Director of the United States Immigration and
Customs Enforcement; William BARR;

in his official capacity as Attorney General of

the United States; Joseph Dunn as Assistant Field
Director; Jennifer Moon as U.S. DHS/ICE Deputy
Assistant Director of Health Care Compliance;
Kormanic in his individual and official capacity

as Deputy Warden of CCCF; Gates in his individual
capacity as Lieutenant at CCCF; Powell in her
individual capacity as Lieutenant at CCCF; Probst in
her individual capacity as Lieutenant at CCCF; and,
Reynolds whose position is not made known to the
general population as medical personnel at CCCF

as Defendants

New! Nee! Nee Nee ree Ne ree ree Ne ee Ne Nee Ne Ne ee ee” ee”

MOTION FOR MANDATORY TEMPORARY RESTRAINING ORDER AND
INJUCTION

Civil immigration detainees at CCCF brought this action against department of
Homeland Security and Immigration and Customs Enforcement DHS/ICE and Clinton
County Correction Facility (CCCF) officials that: Policies and practices related to
detainees at CCCF violated their First, Fifth, Eight and Fourteen Amendment rights.

Plaintiffs moves for Temporary Restraining Order (TRO) from this Court to order
the responsible parties to take action. Policies and procedures at CCCF prevented:
immigration detainees of minority religious groups from practicing their religious faith;
hurt their ability to retain counsel and cause their detention to be substantially

prolonged; unable to practice personal hygiene; intentional hindrance and retaliation

2
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 3 of 65

from exercise of a protected constitutional rights; inadequate food; inadequate drinking
water; inadequate and denial of health care; inadequate access to telephone; inadequate
law library and denial of access to the courts; denial of self-help as required by
DHS/ICE regulation; civil detainees detention not treated as civil; unsanitary conditions;
inadequate table and seating; and, extreme excessive condition of confinement and

among other things.

I. STANDARDS
In deciding whether to grant a motion for TRO, courts look to substantially the
same factors that apply to a court's decision on whether to issue a preliminary injunction.
See Stuhlbarg Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.
2001). A preliminary injunction is an “extraordinary remedy that may only be awarded
upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.
Def. Council, 555 U.S. 7, 22, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008).

A plaintiff seeking a preliminary injunction generally must show that: (1) the
plaintiff is likely to succeed on the merits; (2) the plaintiff is likely to suffer irreparable
harm in the absence of preliminary relief; (3) the balance of equities tips in favor of the
plaintiff, and (4) an injunction is in the public interest. Winter, 555 U.S. at 20, 129 S.Ct.

365.
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 4 of 65

To obtain a mandatory injunction, a plaintiff must “establish that the law and facts
clearly favor her position, not simply that plaintiff is likely to succeed. A mandatory
injunction orders a responsible party to take action. A mandatory injunction goes well
beyond simply maintaining the status quo [p]endente lite [and] is particularly disfavored.

In general, mandatory injunctions are not granted unless extreme or very serious
damage will result and are not issued in doubtful cases or where the injury complained
of is capable of compensation in damages.

II. ISSUES PRESENTED FOR REVIEW

Did CCCF failed to meet the standard required by the constitution to provide
detention for this Court to order immediate inspection and give CCCF seven days to
comply while finding detainees condition of confinement unconstitutional, and in the
event, terminate CCCF contract with DHS/ICE where CCCF failed to comply with this
Court’s order?

Il. FACTS
A. EXTREME EXCESSIVE CONDITION OF CONFINEMENT

(i) Personal hygiene/ basic human and prisoner’s rights

Detainees cannot properly maintain personal hygiene. Unlike other Immigration
and Customs Enforcement (ICE) detention Facility that gave out two large bar of bath
soaps, a shampoo, proper deodorant and among other items each week, Clinton County
Correctional Facility (CCCF) have been refusing to provide detainees with personal
hygiene such as soap, deodorant, toothpaste and among other things and instead

instructing them to purchase same hygiene from commissary.
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 5 of 65

This violates the standard under the contract by DHS/ICE and ICE detainees are
hindered from performing basis hygiene as required by the constitution. Moreover, ICE
permit detainees to bring their personal hygiene from other facilities but upon arrival at
CCCF, detainees are not permitted to access those personal hygiene and instructed to
purchase same from commissary.

The tee shirts, underwear and socks are not in proper conditions and never new.
Most have holes, stains and not properly clean because the have been used for extended
periods by other detainees and prisoners who is also serving sentences up to almost 5
years and housed with ICE detainees..

There is no hot water for more than a week during this pandemic. There are bugs
and germs flies and constant bad odor in the showers and toilet that never goes away.
These areas only get clean once per day at 9:45 pm at night and cleaning products are
not of standard to eliminate the odor.. CCCF barber services cost $12 per hair cut and
detainees who are indigent cannot get their hair cut. Due to these issues, detainees
cannot maintain personal hygiene.

Detainees feet have to touch the bottom bunk mattress when climbing to the top
bunk due to the positioning of the steps to enter top bunks that always leave that part of
the detainees sheet on the bottom bunk soil from that person shoe. This is unsanitary

because people walk around in the Unit and in the toilet areas.
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 6 of 65

(ii) Laundry

All petitioners herein and other similarly situated detained claimed and experience
same with the laundry at CCCF. Until recently, the showers were chronically broken
since the year of 2019 and at times only two showers were working for 70 persons. They
have just recently fixed and it is now four showers to 70 persons. All the washing
machines are broken since 2019. Detainees are often seen drying water from the floor
that is caused by the broken washing machine.

After the final spin cycle, water still remain in the washing machine and whenever
detainees open the washing machine door to retrieve their laundry the water floods out
on the floor in the laundry area to the main dorm hallway.

All washing machines are broken in same fashion since 2019. In regard to this
issue, detainees have to time the machine, and then turn off the main water line prior to
the final spin cycle to avoid flooding the floor with water when doing so still does not
guarantee non-flooding. One dryer door is broken and detainees have to use a bin to
keep the door closed, while prisoners and ICE detainees have to start and stop another
dryer to allow cool down from a burning smell. As a result, opportunities to do laundry
cannot properly be maintain since 2019.

This water floods out on the detainees feet and to the floor due to the proximity of

the detainees feet to the washing machine when the water do not shut off prior to the
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 7 of 65

final spin cycle. Brown herein got burned on his feet by hot water recently when he
opened the washing machine door and CO who was working the unit witness this event.

Numerous request and grievances have been made to the CCCF Shift
Commander, Deputy Wardens and even to the Warden about the washing machines and
dryers without any response. As to date, CCCF has brought in 2 commercial washing
machines yet to be installed.

(iii) Inadequate healthcare denial of access to medical and falsified of detainees
medical records

The medical department at CCCF fell below the standard of norm. Medication is
always not available or in short supply for detainees upon upon arrival and medication
has been unavailable for some detainees life threatening condition for more than a
month. CCCF also either lesser the amount of time per taking each day or cut short of
the duration of prescribed medication. Even where medication are prescribed to be
mandatory for lifetime, CCCF disregarded and refused to give these medication. Here,
CCCF disregarded detainees, health, violated detainees rights and the DHS/ICE
regulations under the contractual agreement.

The supervisor of CCCF Medical Staff whose proper name is not known but who
identified her name as Reynolds and as the head nurse and supervisor have being
manipulating and falsified detainees medical records. Reynolds also entered into

detainees record to minimize the severity of detainees medical complaints, and to let it
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 8 of 65

appear as if detainees received proper treatment, care and or seen by the doctor when in
fact they did not.

Reynolds denied detainees medical treatment such as those who needs pain killer
and states same should purchase same from commissary as was done to Saillant, Brown,
Ofori-Xentumi Jeremy, Mohammed herein and others.

There are numerous complaints from detainees that Reynolds denied them
medical treatment because of their race and the Deputy Warden is aware because those
grievances were filed directly to the Deputy warden. These complaints are ignored.

When detainees made request about certain medical issues, Reynolds cause their
medical records to appear as if the issue was addressed or remedied when in fact the
issue did not and the detainees in this regard either never received an answer to same
medical request or was called to medical but was not treated as the record indicated.

Reynolds further manipulated the record to let it appeared as if detainees refused
medications when in fact the detainees went for medication and the CCCF medical
department do not have the medication available in that the medication run out or
unavailable.

Reynolds have been causing detainees to take medications without prescribed by
or seen a doctor. In fact, no doctor not within the facility. Reynolds claims the doctor

prescribed medication upon sick calls request and among other things when it is
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 9 of 65

impossible to determine the required medication without blood work presented to a lab
when no blood work never done or neither presented to a lab.

Medication have been prescribed without doctor. Many detainees medication
changed immediately without doctor’s approval upon arrival at CCCF to a different
medication other than what they were prescribed by other doctors and taken prior to
arrival at CCCF. When detainees start taking these medication, detainees started having
some form of effects such as severe stomach pain to dizziness. Detainees filed
complaints/grievances about these issues which is always ignored or forward to remedy
by medical staff Reynolds who then again denied same.

Whether Reynolds have been directed by CCCF to or the medical
contractor/provider to take such action is a question for the government and this court at
issue to determine this matter. The Deputy Warden is well aware of Reynolds’s conduct
and return grievances to detainees without any response pertaining to Reynolds’s
conduct that were resent multiple times.

CCCF medical staff Reynolds also used ruse not to provide proper medication or
treatment to detainees by telling them that CCCF cannot get any medication prescribed
until a copy of the detainees medical record come from previous facility. Under these
ruse, Reynolds have the detainees signed a ROI, then when detainees do status check,

they have been told that the medical Department (Dept) have not received any response.
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 10 of 65

Meanwhile, the detainees never get treated and denied medical care and these medical
record never get received according to CCCF Medical Dept.

It is unclear who held what position in the medical department and these
information has not being made to the general population. ICE detainees are treated in a
manner that is excessive above the maximum of those in criminal detention.

Usually when detainees are severely ill, unless they call the Inspector General
(IG) hot line, no CCCF staff provided care when hospital require. These include two
detainees who end up in the hospital that required surgery. One of these incident involve
a ICE detainee who were severely ill and laying on the floor in the bathroom for over an
hour.

Other ICE detainees call to the attention of Correctional Officer (CO) Weaver who
ignored to assist or call medical nor did not even leave from his desk to see what was
going on with the detainee. Thereafter Nurse Perry came in the Unit and was handing
out medication and was told of the detainee who was sick. At this point nurse Perry call
medical and Supervisor Reynolds hanged up the phone on nurse Perry.

Later that day, an ICE detainee called the ICE hot line and action was then taken
and that detainee was taken to the hospital for an operation. These incidents are not
uncommon at CCCF. Here, CCCF do not train its CO to attend to medical emergencies
which is a violation under ICE mandatory requirements contract with detention facilities

section 235.3(3)(4) availability of emergency medical care.

10
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 11 of 65

CCCF Medical refused to treat ICE detainees with pain killer. Pain killer such as basic
aspirin, ibuprofen, Tylenol, are nearly not affordable on commissary due to price
hoarding.

Two of these pills cost 65 cents which will cost detainees $60 per month if taken
three times per day. When detainees do get pain killer like those from medical, they
only given either two aspirin or two ibuprofen for one time dose and told to make
another sick call request for the following day and repeated this action for treatment.

Moreover, there are health code violations because detainees are not properly
screen during intake such as doing blood work to run a lab test at the minimum to detect
disease. During intake CCCF Medical Dept only asked a list of questionnaire and sent
detainees to their assigned Unit.

1, Brown

Brown, 46 years old, suffered from chronic kidney disease and other medical
issues. Brown was denied medical treatment by nurse Reynolds. This stemmed from
from a April 2020 sick call request. The sick call request related to an obsess infection
from which was causing Brown severe pain and needed immediate treatment and he
never was seen by a doctor up to that point in time since at CCCF.

This occurred when Reynolds told Brown that Brown’s medical record show that
Brown have seen the doctor three times starting in December 2019 and two more times

prior to April 2020. Brown told Reynolds that the record was falsified. As a result of

11
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 12 of 65

Brown’s statement, Reynolds denied Brown medical treatment on that specific occasion
stating that Brown’s statement justified denial of medical treatment. Reynolds, may have
forgotten that the law requires that medical personnel must treat every patient the same,
whether in or outside of prison and her duty as a medical personnel is to abide by the
Department of health and to comply with the issuing authority of her medical license.

Brown have allergies to milk and other dairy products, peanut and beef. Brown do
not get any substitute for his milk and diary allergies and been given artificial juice to
substitute for milk.

Brown made request to medical to find out why did medical approved artificial
juice for his milk substitute and not been given any alternative for his dairy allergies.
Brown did not received any response but was told by other medical staffs that Reynolds
directed them not to response but to entered it into the record as remedied.

Brown have bad vision anil meiieated for a pair of glasses for many months now
and is yet to be seen by an eye doctor and also signed ROI many months ago which is
also yet to received.

Brown also been denied substitute medication for his kidney treatment that cause
him severe pain periodically. Brown is Dextrocardia Situs Inversus (heart is on the right
and organs in reverse) and is required to see a cardiologist and a GI doctor for his heart

and gastrointestinal issue due to being Dextrocardia Situs Inversus. Brown have been

12
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 13 of 65

denied these treatment even though requested and periodically having issue with
digesting food. Here Brown should also be on a special diet that CCCF does not provide.
z. Saillant

Saillant suffered from severe back injuries as a result from excessive force by a
York County Prison Correctional Officer (CO). Saillant was taking pain medication
while in York County Prison (YCP). After a short period upon arrival at CCCF, Saillant
medication was discontinued.

Saillant made numerous request for medication pertaining to his severe back pain
which was denied and was told to buy any pain killer he needed from commissary.

Saillant also cannot get proper treatment for his ears infection. CCCF Medical
Department (Dept) listed Saillant as refused this medication when he did not refused.

Saillant made request to ICE about these medical issues and those request return
with a response that the medication needed must be purchase from commissary. Saillant
spoke with an ICE officials in person about this response and ICE officials stated that it
was not an ICE official who responded referring to the handwriting not of an ICE
official. Here, this is not an isolated incident and CCCF staff acting as if it is ICE
responding to these grievances. These mostly occurred when Lieutenant Prosbt work.

Saillant was threaten by Captain Young to be sent to either Pike or York County

Prison after filling grievances against Reynolds about denial of medical care and racism.

13
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 14 of 65

Saillant have a chess bone that never went back in its original place after a York
County Prison Correctional Officer used excessive force against him. Saillant continued
having severe chess pain and requested for MRI and pain killer pertaining to his chess
was denied by Reynolds.

3. Rodriguez

Rodriguez suffered from knee surgery, severe lower back pain, and when lay
down always have blood come up in his mouth and also have hernia.

Since Rodriguez arrived at CCCF he have been denied medical treatment for all of
the above even though he had made numerous request. [There are unprofessional level
of practice with CCCF medical staff prescribing medicine without any blood work done
to first determine the problem. ]

Rodriguez was taking medication for all of the above medical problem in the
Federal Bureau of Prisons (BOP). These medications were discontinued shortly after his
arrival at CCCF. Rodriguez should be still taking these medications but CCCF choose
not to provide these medications. Rodriguez like many other ICE detainees signed
release paper (ROI) for CCCF to obtain medical record to prove he had these medical
conditions that CCCF medical staffs claim they yet to receive.

It is a common occurrence for CCCF staffs not to provide the proper medication

or treatment for detainees transferring from another facility that were on medication.

14
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 15 of 65

4. Grullon
Grullon suffered from fifty percent main clog main hearty, chronicle diabetes,
chronic arthritis, high blood pressure, high cholesterol. He is suffering from dizziness
since arrived at CCCF and started taking the medication provided by CCCF medical
staff. He made numerous request about these dizziness which remain unmet.
He has been given Tylenol for pain that does not cure his pain and being denied
proper medical treatment upon request and nothing has been done to treat his dizziness.
5. Khan
Khan suffered from back pain, shoulder pain and chess pain and was ignored and
denied treatment after making numerous request.
6. Mohammed
Mohammed have chest surgery for pancreas tarsus and having chest pain and
hernia. Mohammed only be given Tylenol. He need surgery for hernia to get done.
CCCF ignored his hernia condition and treatment request.
7. Deron Joe
Deron Joe, 52 years old suffered from hypertension, high cholesterol and other
medical conditions. He was transferred from a BOP facility. When at BOP he was
prescribed and taking HCT2 (25 MG), Liptor 20 MG, Asprin 81 MG and Amolodipine 5
MG for daily use. Upon arrival at CCCF, his Lipitor was substitute for Atonastatin

which unknown to Deron Joe.

15
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 16 of 65

These changes cause him to have severe heart burn and dizziness. Reynolds did
not state whether the doctor prescribed same here. He made numerous request on this
issues and was denied treatment for a substitute medication. More recently, two weeks
ago he was call to medical in relation to a sick call request pertaining to same issue. At
this medical appointment Reynolds took questionnaire and again he was denied
treatment.

Deron Joe also filed complaint against CCCF medical as his record indicated that
he was served medication at certain time when in fact he did not. He is not being treated
for the dizziness cause by the medication given to him by Reynolds.

8.  Ofori-Xentumi Jeremy

Jeremy suffered from migraine and other medical issues that required medication
to maintain his immune system. Prior to arriving at CCCF Jeremy was prescribed and
taking medication for these issues. At the time Jeremy was brought to CCCF he had
these medication with him.

CCCF during intake confiscated these medication and stated that CCCF medical
department will provide medication in regard to this matter. CCCF never provide these
medication to Jeremy. Jeremy made numerous request about his medical condition and

feeling extreme pain and has been denied medical treatment for same.

16
Case 1:20-cv-01013-JEJ-MCC Documenti1 Filed 06/19/20 Page 17 of 65

Jeremy made complaint to ICE that he have been denied medical treatment. In a
response hand delivered to Jeremy by ICE officials, Jeremy was instructed to buy the
required medication from commissary by ICE officials.

9. Ajarhi Roberts

Roberts went to medical and his blood pressure was up on March 30, 2020 and
thereafter in April 2020. Reynolds manipulated the record to let it appear that it was not
up at other times thereafter because Roberts request would show the delay in treatment.

10. Blueishvili Giorgo

Giorgi have throat issue and always feel tired and complaint about his loss of
smell and requested for medical care. He was told he would see a doctor about his issues
that would then able to prescribed the medication. He never seen the doctor and
medication was prescribed that cause his stomach severe pain after he started to taking
same medication.

Thereafter, he made complaint to medical that same medication caused his
stomach severe pain. CCCF medical staff did not give a substitute medication but
discontinued Giorgi medication and his medical condition remain unchanged while he
still never received any care or treatment for the severe paining resulting from the

ineffective and counter productive medication CCCF medical staff gave him.

17
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 18 of 65

11. George Graham

Graham is suffering from Lupus and was granted release from a federal judge
from the bureau of Prison (BOP due to his imminent threat to COVID-19 and ICE
detained him upon release from the BOP. It is mandatory that he take his medication for
lupus because of his life threatening immune system.

CCCF medical staff told Graham that CCCF do not have any medication to treat
lupus and have been denied this medication. Since arrived at CCCF some months ago
he made complaints to ICE officials who apologized stating that ICE officials are
working to get this medication to him.

His attorney also contact CCCF about this issues and he have a doctor in New
York who stated that if he is release he can obtain same medication including the
Rhumotologist.

Graham medical records was falsified. After numerous complaints about not
getting his medication, on June 2020 he was called to medical and was told that his
record indicate that he had been refusing his medication. He then speak to Lieutenant
(LT) Rash that the medication is unavailable and that Reynolds listed him as refusing.
Thereafter, he was told by LT Rash that the Medical Dept said that Graham refused
because it is unavailable.

Graham then spoke to ICE officials who told him on that same day that ICE

officials were told by CCCF Medical Dept that Graham medication is available but

18
Case 1:20-cv-01013-JEJ-MCC Documenti1 Filed 06/19/20 Page 19 of 65

Graham had been refusing. Here, the record is totally manipulated and falsified to
appear that CCCF Medical Dept have Graham’s medication and being refused by
Graham. These are criminal actions.

Reynolds and CCCF not proving medication with the intent here is an attempted
murder. The law requires that when detainees refuse to take medication that are life
threatening as here, such detainees must signed a Form with the warning. Here, Graham
did not signed any and the record have been falsified while putting and put his life at
risk without his knowledge. In fact, all detainees Reynolds claimed to have refused
medication never signed any refusal Forms.

12. Patel Bharatkumar

Bharatkumar suffered from back pain and leg pain resulting from an accident.
This required constant medication that was prescribed by doctors that he had been taking
from other facilities. Since arrived at CCCF he have made numerous sick call request
and was denied medication.

After request made and when call to be seen by the CCCF medical staff he was
given only 2 Ibuprofen and then told he have to make sick request each day for the same
issue which may sometime take a week to get seen again.

It also appear as a sheme either for CCCF or the medical contracting to used ICE

detainees to inflate the number of sick call which each cost $9.25. Here, the more sick

19
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 20 of 65

call request, the more money accumulate while ICE detainees suffering from severe
pain.
(iv) Denial and violation of detainees right to Practice of Religion

CCCF house a diverse group of detainees who have various religious faith. Only
Muslim and Christian religious faith are permitted to practice at CCCF. Religious
Groups such as Rastafarian, Hindu, Buddhist and among others which are minority
religious groups are not permitted to practice nor provide accommodation.

Numerous grievances have been filed in this regard that either being ignored or
give the detainee the run around until the detainee either release or transfer to another
facility. This usually happen after the chaplain use ambiguous languages as a ruse to
elude these religious group faith request to practice which follow by request to Step Two
and Three grievances that never resolved.

(a) Rastafarian
Daniel Brown, Jose Pena, Roberts and others not mentioned herein confined at
CCCF are Rastafarian. CCCF do not provide any religious accommodation for their
religious faith, practices nor need. In fact Brown and other filed grievances in regard to
their religious faith since 2019 without any resolution.
In this regard, CCCF knowingly that it have been violating these groups religious
faith under their First Amendment rights of the U.S. constitution, and have no space for

accommodating same, so it choose not to resolute these issues. Brown, Pena and other

20
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 21 of 65

Rastafarians have been detained at CCCF since 2019 without able to practice their
religion while Christian and Muslims did.
(b) Buddhist
Vu Tuan, Son Lee and others not mentioned herein confined at CCCF are
Buddhist. There is no accommodation at CCCF to practice their religious faith and need.
Thus CCCF is in violation of this religious group First Amendment rights similar to the
Rastafarian.
(c) Hindu
Patel Nisarg, Patel Bharatkumar, Karireddy Bharath, gary Lall and others not
mentioned herein confined at CCCF are Hindu. There is no accommodation at CCCF to
practice their religious faith and need. Thus CCCF is in violation of this religious group
First Amendment rights similar to the Rastafarian and the Buddhist.
(d) Muslims
Mohamed Kamara is a Muslim and requested for religious diet which is known
on the federal level as the Kosher diet. CCCF do not provide this diet and his religious
rights have been violated on this level.

(v) Inadequate Law Library and denial of access to court cause detainees
detention to be substantially prolonged

It is well established in this Court the capacity of CCCF by ICE’s declarations
during this pandemic. There is only one law library with only one computer with

Westlaw that detainees can use to search case laws and one ICE computer with

21
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 22 of 65

Immigration cases that never update and also not working properly that served the entire
CCCF. Both have to be used interchangeable. In this regard, only one computer serving
almost two hundred detainees.

In order for detainees to gain access to the law library, they must made written
request which goes by schedule. When detainees approved to enter the law he/she is
given only two hours. The hours of the law library are from 8 AM to 4 PM and from 5
PM to 9 PM. Schedule runs as follow: 8 AM-10AM; 10 AM-12 Noon; 12 Noon-1400;
1400-1600; 1700-1900; and 1900-2100.

Given these schedule per person only 6 person out of the entire CCCF population
can access the law library each day and these schedule usually double book and some
detainees never make it to the law library as requested for more than a month. The law
Library policy cause denial of access to court and detainees not permitted the amount of
time required under the contract with the ICE 2011 Operations Manual ICE
Performance-Based National Detention Standards (“PBNDS”).

There is no way detainees ever get the minimal time in the law library as required
by those regulations. Some detainees may not get no time in the law library because
sometimes the schedule has been book for the entire month.

Detainees never get proper copies. These copies came out gray with faded words.
Detainees had been told that the copy machine set to gray to save ink because ink toner

for same copy machine is very expensive. When detainees recopied the copies that

22
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 23 of 65

made, these set of copy cannot be properly read and usually cause burden on the
detainees to present material to Court.

The directory for courts names and address across the country is not provided by
the law library nor by the case manager and detainees unable to get these addresses
including numerous Forms required to present their case. Request made pertaining to
issue with to law library responded by Lieutenant always stated they do not have same
requested as in the case with Saillant and others.

Detainees are not provided a CD disc to save their legal work and when request made
about disc, it has been ignored. Brown, Johnson, Pena and Saillant and others made
request that were ignored.

Detainees legals works that is unfinished always get deleted from the computer
because there is never any CD or flash drive to save these legals works which put
burden on detainees that cause them to restart the process and request for extension of
time from the Courts.

Moreover, other detainees can read detainees legal work leave on the computer is
dangerous. CCCF posted that a CD disc is available upon request but do not provide
same.

CCCF denied ICE detainees their right to get self-help as required by the 2011

Operations Manual ICE Performance-Based National Detention Standards (“PBNDS”) .

23
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 24 of 65

CCCF do not permit detainees with little or no English proficiency including those
speak English and who cannot type or read or have knowledge to prepare their legal
work to get self-help from family members or others who may prepare their case and
mail it to them.

This is because CCCF do not permit detainees to received such proper prepared
materials via mail at the facility. ICE regulations requires detainees to received the
materials under self-help.

Except for mails from the Courts, governments and attorneys, all other mails is
sent to a mail processing center which is then scan and sent to read on a tablet. This is
not of standard for the Courts and thus violated detainees rights under the pro se client
privacy privilege. It is unsure who is responsible for the law library to assist with the
legal issue for detainee as required under Smith v. Bound. Moreover, CCCF do not made
known to the general population or posted in any Unit the names of Employees and their
designated positions.

(vi) CCF phone policies hurt ability to obtain counsel, prevent detainees from
communicating with immediate family and violate detainees right to communicate
with their attorneys and Diplomatic counselor of their home countries

Detainees are not permitted to make unmonitored call to their Diplomatic
counselor (Embassies). Attorneys and calls to detainees Diplomatic counselor embassies

are also made from the Unit phone which warned the detainees that these calls are

subject to monitored and recorded. The only way to contact attorney is to add the phone

24
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 25 of 65

number to the detainee phone list. The federal statute outline the consequences to
individual of placing calls that warned of subjected to monitored and or recorded.

CCCF permit detainees maximum limit of ten phones numbers including families
and attorneys on their phone list. Detainees cannot add no more than the ten phone
number per CCCF policy. According to CCCF policy any changes to a phone number
such as remove and replace with new phone number may only be done four times per
year.

This means detainees who is seeking an attorney may take three months to make
contact, consult, retain or decide which attorney may be suitable for representation, and
if not suitable, the same policy with the phone repeated with time frame to consult with
an attorney.

Detainees with family members in the USA and their Country of
deportation have hardship and find it impossible to contact immediate family members
via telephone who will pay their attorneys fee while trying to obtain counsel at the same
time. This hardship occurred because detainees have to delete some immediate family
members or others phone numbers who detainees getting self-help from, to add
attorneys numbers, then delete those attorneys again numbers to add those numbers that
were deleted.

This is unusual hardship where detainees do not have the rights to counsel as

those under the Sixth Amendment in criminal proceedings. These cause detainees

25
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 26 of 65

detention to be substantially prolonged while CCCF gain its financial benefit in the
business of housing ICE detainees, most of who who still end up being deported while
being away. from their family at an extended period cause by CCCF policies.
Moreover, each phone call is taxed to a sum hidden nor never notify the detainee the
amount that will be taxed prior to making the call.

Because of the COVID-19 pandemic, since March of 2020, CCCF provided two
15 minutes phone calls per week which is now lowered to 10 minutes per week since
May 2020 that will be ended on June 18", 2020. Unlike other ICE facilities that gave
free phone calls to immigration detainees, CCCF do not.

Brown here have been requesting for legal call since February 2020 that he never
received. At one point he received a response that he need to removed phone numbers
from the list of ten numbers to add attorney phone numbers.

Detainees paid sale taxed on digital stamps when sending emails and at the same
time charged sale taxed to use the service for the internet that run the tablet email.
Detainees who received mail by post is free on the tablet and to received picture is
mandatory that the family member paid 50 cents plus tax to send each picture. To
received picture should not be a mandatory method of payment it should be an option
just as the mail by post versus the email.

The same way the mail by post is free, scanned and upload to detainees tablet, the

same way detainees should have been able to received pictures by post upload and

26
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 27 of 65

scanned to their tablet for free. CCCF policy for detainees to received pictures is
financially burdening detainees and their family members. This service is offered by
Clinton Subscriber under the Securus Technologies. Moreover detainees cannot sent
pictures to family members.

Certain legal correspondents whether represented by counsel or pro se such as
civil action and parental custody challenges about child custody that have nothing to do
with ICE have been given to ICE by the CCCF staffs.

Detainees have been charged for emails that have been rejected and not sent is an
actual fraud. Moreover detainees who also wrote emails in there native languages and or
dialect have been rejected because the CCCF claim it cannot understand same language
or dialect while at the same times detainees are being charged for these emails that never
sent which is another scheme.

(a)  Saillant

Lt Probst have trashed mails going through the post for Saillant numerous times
because it is written in Saillant’s native French language and Probst do not understand
French. Saillant made numerous complaints about these issues which not have been
resolve.

(b) Hori Xie
Hori Xie is a Chinese and was also charged for emails that was rejected because

the email was written in his Chinese dialect. Here CCCF take on a contract with

27
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 28 of 65

DHS/ICE and a burden it cannot fulfill under DHS/ICE contract to assist aliens with
little or no English proficiency.

Under these circumstances, civil detainees postal outgoing mail should not read
because they are not pending any criminal proceeding or high class prisoners serving
sentences. Civil detention should be drawn narrowly. Not even in the federal facilities
that are classified as low where prisoners serving sentences their outgoing mails are not
being read. Civil detention are less than low.

(c) Brown
Brown requested for numerous legal calls that was denied and told that he
received two free phone calls each week. These free phone calls are on the monitored
phone. Brown request for legal calls to his country of consular and attorney during BIU
was ignored. Brown also have numerous immediate family and cannot add additional
family members nor any attorney numbers due to CCCF phone policy.
(d) Johnson
Johnson’s request for legal calls were ignored.
(e) Roberts
Roberts did not given any legals calls and added his attorney phone number to the
his phone list and was pursuing a challenge in order to get release during the peak of the

pandemic pertaining to COVID-19. The CCCF block Roberts numbers and others in this

28
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 29 of 65

regard because Roberts was using the same attorneys who obtain release for other
detainees due to COVID-19.

The attorney for Roberts and others then call CCCF about this issued and talked
with Lieutenant Powell at which point the attorney provided Roberts and others a new
number. Here, CCCF intentional retaliation while prevent detainees to present a claim to
the Court and a constitutional right.

(f)  Saillant

Saillant was challenging his parental rights for shared custody of his children as a
pro se litigant. The children and Youth called CCCF to talk to Saillant pertaining to this
litigation. CCCF did not advise nor informed Saillant of this call but instead interfere
with this litigation by telling the Children and Youth that Saillant will never be release
back into this Country again. Based upon this information provided to the Children and
Youth by CCCF staffs , Saillant lost his parental rights for shared custody for his
children.

(g) Graham

After Graham discovered that his medical record was falsified to reflect that he
had being refusing his medication, he sent a email to inform his attorney about the
matter to start litigation so he can obtain medication. CCCF censored this email at 12:53

am on June 6, 2020 by rejecting and restricted this email. In its justification, CCCF

29
 

Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 30 of 65

claim that Graham is disrupting the running of the facility. CCCF also charged Graham
for this email.

Here, obviously CCCF staffs operating outside of the Medical Dept know what is
going on within the Medical Dept and conspired to such act and the government is
requires to take immediate action as CCCF is using its authority to hindered ICE
detainees form presented a claim to the court.

(Vii) CCCF do not follow CDC guidelines and no proper measures never taken to
prevent the spread of COVID-19.

There is no air circulation on G-Unit where these Petitioners are housed. Staffs do
not used gloves when handing out items such as razor, mail, commissary, toilet paper
and among other things that can spread the virus.

Medical staffs use the same gloves to operate the computer mouse that they use to
touch all the different pills that they served to detainees. One gloves touch all the
numerous different pills given to detainees with different medical issues. Nothing have
been done in this regard to prevent cross contamination to other detainees from other
medication.

The only changes made since COVID-19 is the installation of two wall mounted
hand sanitizer which cause rash and face masks given to detainees.

A review of video recording if order by this Court upon request which the Petitioners

will make accompany this petition will reveal that.

30
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 31 of 65

The main G Unit mail hallway only clean once per day at 9:45 PM including the
showers and bathroom. There is no sanitizing of things or regular areas that utilize by
detainees. General areas such as the correctional officer (CO) counter that utilize
frequently by all detainees never get sanitize.

Several detainees such as Brown, Roberts, Saillant and others who requested for
COVID-19 test after describing symptoms was either ignored, threatening to send to the
hole (BIU) or refused in April of 2020.

Detainees, while leaving the law library on numerous occasions have witness
others detainees or prisoners serving sentences from other than G Unit coming into the
law library without sanitizing as stated in Moon and Dunn’s declaration. Camera review
will reveal these facts. The population in CCCF never reduce since the pandemic.

After all, neither CCCF nor ICE cannot declare nor confirmed whether detainees
at CCCF contracted COVID-19 because no test never done whatsoever and Reynolds
confirmed with detainees that no test will not be done because CCCF is not in the hot
spot zone area such as New York.

(Viii) Complaints / Grievances

ICE do not have its own complaint grievance box on any Unit. In order for
detainees to file complaint to ICE about the facility, or condition of confinement, or any
issue regarding deportation and among other things, detainees must use a federal ICE

request Form and then deposit that federal Form into CCCF grievance box. These are

31
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 32 of 65

then required a CCCF Lieutenant to transferred them to the ICE deposit grievance box in
the main prison hallway.

The CCCF lieutenant collect these request made to ICE each night. All these
request have been properly vetted by CCCF staff and depend on what the complaint or
request to ICE is about, certain request/complaint to ICE never deposited to the only
ICE request box in the main hallway especially when Lieutenant (LT) Probst work.

Almost every single detainees complaint that ICE stated they never received their
request or complaints and ICE officials have been repeated notified at these issues. ICE
also stated that they not receiving most of these request/complaints. Detainees received
response on ICE request Forms that ICE said it was not ICE’s handwriting. Detainees
spoke to ICE supervisor on this issue the latest on March 15", 2020.

A request made to a certain CCCF staff may answer by anyone outside the chain
of command. Behavior Infraction (BI) issue by CCCF staff that may be use by ICE
under INA 241(g) when making a determination or consideration for detainees release
are not appealable to any court. This violates detainees constitutional rights because
Congress did not permit CCCF to be the final arbitrary of these decision without judicial
review by a court.

This is a one step CCCF remedy to the Deputy Warden which end the process.
Where administrative remedy play a critical role in making the determination to release

a detainee from custody, there must some judicial review by a court.

32
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 33 of 65

Brown, Johnson and Saillant also received infraction at CCCF that are not
appealable to any court which play a critical role in that ICE may use to make a
determination when deciding whether to release a detainee. See 8 C.F.R. 241.4.

CCCF do not response to detainees complaints and or grievances. Detainees lodge
numerous complaints and or grievances to the deputy warden and never received any
response. Complaints/grievances about denial of medical care forwarded to Reynolds
who may then called the detainees to medical and blatedly mislead the detainees about
their medication and or treatment requested. Here, the issues never resolved which is the
very situation the detainees trying to resolved or purpose for grievances.

Ishmael Kosh filed numerous grievances to the shift commander and Deputy
Warden that were never answered pertaining to hygiene and about his religions to the
chaplain without any response.

(ix) Price hoarding of Commissary

The CCCF commissary is a total practice of price hoarding and is illegal. ICE did
not do anything to protect detainees from these price hoarding. The commissary is
managed and owned by CCCF. ICE does not afforded its detainees any protection from
abuse, overprice and or price hoarding of items under its contracts as those in the BOP
under the Attorney General. ICE detainees are under the Attorney General authority as

well as those under the BOP.

33
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 34 of 65

Basis items on commissary are excessive and over 400 percents increase or more
for some items. These are above prices increase authorized to sell to federal detainees
under the authority of the Attorney General. Dental floss sell on the commissary are not
proper and no natural food like honey do not sell on the commissary which are in
violation of federal laws when housing federal detainees of those under the Attorney
General.

Many detainees field grievances pertaining to the price hoarding on commissary
and CCCF stated that the prices are within the contract of ICE’s agreement.

Some items listed are not what their manufacturer label such as items listed as
protein shampoo do not labeled as protein shampoo nor have nothing to do with protein
and is misleading detainees. This is illegal.

(x) Denial of Nutritious balanced meals, denial to feed detainees and discrimination
not to provide Muslims with religious diet while providing Jews with religious diet.

The food served to detainees at CCCF is very inadequate and unbalanced and ICE
is aware of this. Extra sweet cakes have been served with every meal to include corn
bread and bread is a tactic to up the calories count per meal while destroying detainees
health especially those with serious underlying medical condition.

Detainees like Brown with underlying medical conditions where special diet
required do not received special diet. Milk only served twice per week, and artificial
juices which cause allergic reaction because of the dye ingredient to some detainees like

Brown served the remaining 5 or 6 morning during breakfast each week.

34
 

Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 35 of 65

The only fruit served to general population which is once per week is apple. When
complaint made pertaining to meal the tray taken and in most event never brought back
to fed the detainees. The food always cold and menu does not correspond to what is
served,

Detainees who have certain medical and or religious diet do not get a balance
meal such as substitute for milk, diary, beef and peanut allergies. CCCF Food Services
(FS) also sometime reduced the amount of food per serving when it received additional
prisoners and detainees.

CCCF provide Jews with religious diet. Muslin request CCCF to provide them
with religious diet were denied. Here, CCCF reasons for denied Muslims religious diet
was that it is too expensive to feed Muslims with this diet. This is a straight forward
discrimination because if Jews fed religious diet them Muslims too must be fed religious
diet. Recall to this Court’s attention that Muslim and Jews in the Federal Bureau of
Prisons (BOP) have been fed the same religious diet known as the Kosher diet.

(1) Brown
Brown who have milk, peanut, diary and beef allergies have not be fed numerous
times sine 2019 because CCCF failed to provide a protein substitute for these allergies.
These are cruel and unusual punishment and deliberate indifference.
When CCCF food service served milk or diary products, Brown do not get a

substitute for the milk or diary product to balanced his meal as there is no milk or diary

35
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 36 of 65

substitute. Brown has not been fed numerous times base upon his beef and peanut
allergies especially at breakfast time. This result from either, no substitute came on the
tray, or the very food to which Brown is allergies have been served to him.

The end result is Brown return the food to staff for correction who then take it to
FS that never replace with proper meal nor return the food. These are cruel and unusual
punishment and staff acted with deliberate indifference. Brown filed numerous
grievances of which most ignored and the issue never resolve.

(2) Singh

Similarly, Singh was not fed on certain occasion where he did not received a
protein substitute for his religious diet. The end result here, staff acted with deliberate
indifference. Singh filed grievance that was never answered.

(3) Johnson

Paul Johnson was not fed at least once after was taken to the BIU. He requested to
be fed and was told that the kitchen was closed. He later filed grievances that was never
answered. Again CCCF acted with deliberate indifference and amount to cruel and
unusual punishment.

(4) Mohamed kamara

Mohamed Kamara was not fed two in two days during the Ramadan period after

fasting. He also filed grievances related to this issue. CCCF also do not have any

religious diet for Muslims such as those given on the federal level to Muslims known as

36
 

Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 37 of 65

the Kosher diet. This religious diet he requested is unavailable. All in violation of his
religious rights. Again CCCF acted with deliberate indifference.
(xi) G Unit Dorm condition

Herein this TRO, all detainees are housed on G Unit and or after being transferred
from another Unit after arriving at CCCF. At the time of this TRO, G Unit housed 70
people of which some are ICE detainees, some are county prisoners serving sentences
above four years and others are inmates pending criminal sentences.

G Unit is divided into dorms ranging from A-F and housed 12 persons person
dorm as of this TRO. Only three tables and seats in the dorm area provided for 12
persons to utilize during lock down.

Lock down hours are from 11 AM — 12 Noon, 5:45 PM to 6:30 PM and from 9:45
PM to 6:30 AM. Nine out of the twelve detainees do not have seating and table or space
during these hours to write letters and eat food. This is extremely overcrowded and also
violated the Equal Protection Clause and there is no way a reasonable inspector could
have passed inspection to house ICE detainees here in good faith.

There is no sink as required by Pennsylvania License and Inspection Department
law and regulations to wash dishes from which detainees eat their food. There are four
toilet sinks in the toilet areas. The toilet sinks in the toilet area that are being use to wash
face, brush teeth, shaved beard, spit and blow nose in, wash hands after using the toilet

is the same sinks CCCF provided detainees to clean dishes.

37
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 38 of 65

Detainees have to be cleaning mucus and among other things before utilizing
these sinks to clean their dishes.

Each morning at breakfast CCCF food services provided two 5 gallon bucket of
pipe water for 72 people to drink. These bucket always taken out of the Unit at 9:45 PM
during cleaning and never refill for the night because FS closed prior to 7 PM. This is
inadequate and usually finish prior to 8 PM and not proper to consume because this is
the same pipe water that circulate throughout the facility with lot of chemical that cause
even skin rashes and itches when use for shower. Moreover the Pennsylvania Health
and safety Code requires running water in these condition of confinement.

Detainees always have to use the toilet sinks to catch water to drink until the next
day. The toilet sinks usually have mucus from people spitting and blowing nose is where
detainees drink water from around 7 PM or earlier when the two kegs of water finish
until 6:30 AM or above this time each day. Moreover detainees use these toilet sinks to
to catch water to prepared their food such as to make hot water for tea or to prepared
food purchase from commissary.

DHS/ICE is required to inspect these facilities each year. Again, this raised
question whether the inspection of CCCF was passed in good faith to housed ICE
detainees.

There is no fire exit and detainees are housed in a tightly compact space; the dorm

areas where detainees beds located never get clean unless a detainee take it up on

38
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 39 of 65

himself and clean that area; Top bunks are unsafe to sleep because there is no support to
protect a detainee from falling off on either side during sleeping and detainees complaint
about not able to sleep comfortable because of this issue which also cause mental
distress.

Detainees have complaint numerous times about being have to be careful how far
they turn on the top bunk when laying down unless they may fall off on either side (this
is dangerous); There is no space to put detainees clothes; detainees only given a small
bin to put clothes, legal works, their commissary, dishes, and among other things. This is
inadequate.

Spacing overall is less than 33 Square Feet (SQ FF) per person while the Supreme
Court state it must be 70 SQ Ft per person. The unit is not within the standard to housed
those in civil detention. Whether the unit is at its capacity or close to its capacity, there
is never enough table space for everyone to sit and eat during meal serving in the general
eating area and there are only four shower for 70 people and four toilet sinks. The Unit
was never designed to housed this many people.

When contractor came in the facility to do work, drilling and making noise and
causing dust, detainees are still in the dorms. These noise affect detainees and dust from
these walls may have asbestos which may cause severe health conditions.

Some detainees like Saillant have to put their dishes on the floor due to lack of

space because if put on either of the three available table in the dorm they will be trow

39
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 40 of 65

away by the Lieutenant Probst who issued warning not to put anything on those table
because of the lack of table. Detainees have complaint about constant illumination and
frigid temperature. Some of the CO’s such as Terezski and Turner who work G Unit
always punishing the detainees by turning on more lights.

Some detainees bunks are very close to the tables in the main hallways and under
constant illumination. Detainees who housed on top bunks that are this close, if fall off
while land on the table. Moreover constant illumination cause physiological effect.

There is no personal space as required by law except the bunk detainees sleep on;
the unit is overcrowding, detainees on top bunk suffered from emotional stress and
complaint not able to sleep properly because each time they turn they feel as if they
going to fall off on either side because there is not support; and there is no fresh air
coming into the unit; proper sanitize and cleaning needed to eliminate the odor in the
toilet that cause the sent to leave in detainees clothes after using the toilet.

(xii) This Court requires to construe this TRO liberally

Pro se plaintiffs are not held to as high pleading standard as other litigants, and
pro se pleadings must be construed liberally. Jiricko v. Bennett, Bricklin & Satlzburg,
LLP., E.D. Pa. May 07, 2004 321 F.Supp.2d 636 2004 WL 1053002. Pro se filings must

be liberally construed. Liggon-Redding v. Estate of Sugarman., October 04, 2011 659

F.3d 258 2011 WL 4552470.

40
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 41 of 65

IV. ARGUMENT
A. CCCF failed to meet the standard required by the constitution to provide detention
for this Court to order immediate inspection and give CCCF seven days to comply while
finding detainees condition of confinement unconstitutional, and in the event, terminate
CCCF contract with DHS/ICE where CCCF failed to comply with this Court’s order.
The Due Process Clause of the Fifth Amendment assures the humane treatment of
noncitizens in detention. Lynch v. Cannatella, 810 F.2d 1363, 1373-74 (5" Cir. 1987).
Courts have held that deportable noncitizens enjoy a range of due process rights,
including the following: the right to notice of ability to apply for asylum; the right to be
represented by counsel; the right to challenge transfers to other detention facilities that
interfere with the right to counsel; the right to medically adequate treatment; the right to
access free legal services lists; the right to self-help and other legal reference materials;
the right to access to courts, the right to communicate with diplomatic officers of their
home countries; the right to bond hearings when detention becomes prolonged; access to
health care; access to visitors and access to telephones calls. U.S. Immigration &
Customs Enforcement (ICE), U.S. Dep’t of Homeland Security, 2011 Operations manual
ICE Performance-based National Detention Standards. See www.ice.gov. See i.e.,
Orantes-Hernandez v. Thornburg, 919 F. 549, 554 (9" Cir. 1990); Orantes-Hernandez v.

Meese, 658 F. Supp. 1488 (C.D. Cal. 1988); and, Haitian Centers Council v. Sale, 823 F.

Supp. 1028, 1043 (E.D.N.Y. 1993).

Al
Case 1:20-cv-01013-JEJ-MCC Documenti1 Filed 06/19/20 Page 42 of 65

The government have established the above detention standards and among other
things, providing detained noncitizens with such rights. The 2011 Operations Manual
ICE Performance-Based National Detention Standards (“PBNDS”) and National
Detention Standards (NDS) specified the conditions appropriate for detainees. These
includes, medical and mental health services, increase access to legal services and
religious opportunities, food service, improved communication with detainees with no or
limited English proficiency, improved process for reporting and responding to
complaints, and increase recreation and visitation.

The PBNDS apply to SPCs, CDFs, and IGSA facilities holding detainees for
longer than seventy-two hours such as CCCF at issue here. The regulations requires that
whenever a noncitizen is detained in a facility other than DHS Service Processing
Center, the facility contracting with DHS must have been approved by the DHS’s Jail
Inspection Program or must be performing such services under contract in compliance
with the Standard Statement of Work for Contract Detention Facilities. See 8 C.F.R.§
235.3(e).

(e) Detention in non-Service facility. Whenever an alien is taken into Service custody and detained at a
facility other than at a Service Processing Center, the public or private entities contracted to perform
such service shall have been approved for such use by the Service's Jail Inspection Program or shall be
performing such service under contract in compliance with the Standard Statement of Work for
Contract Detention Facilities. Both programs are administered by the Detention and Deportation
section having jurisdiction over the alien's place of detention. Under no circumstances shall an alien be
detained in facilities not meeting the four mandatory criteria for usage. These are:

(1) 24-Hour supervision,

42
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 43 of 65

(2) Conformance with safety and emergency codes,

(3) Food service, and

(4) Availability of emergency medical care.

(f) Privilege of communication. The mandatory notification requirements of consular and diplomatic
officers pursuant to § 236.1(e) of this chapter apply when an inadmissible alien is detained for removal
proceedings, including for purpose of conducting the credible fear determination.

Under no circumstances can CCCF past inspection without bad faith by inspector
because CCCF is totally not in compliance with The 2011 Operations Manual ICE

Performance-Based National Detention Standards (“PBNDS”)

Prison officials are obligated to provide inmates with basis services such as
clothes, beds and facilities for personal hygiene and exercise. Failure to provide these
constitute cruel and unusual punishment in violation of the eight amendment. Anderson
v. Coughlin, 575 F.2d 33 (2™ Cir. 1985).

Here, CCCF do not provide: hygiene as requires by the regulations and instruct
detainees to buy these from commissary while confiscate hygiene permitted from
another facility by ICC, proper clothes, hair cut/free barber service and among other
things constitute cruel and unusual punishment.

Inmates are entitle to reasonably adequate sanitation, personal hygiene and
laundry privileges, particularly over a lengthy course of time. Howars v. Adkison, 887
F.2d 134 (8" Cir. 1989).

Detainees are not permitted to practice personal hygiene nor do their laundry

properly for more than 6 months and hot water spilling out of washing machine when

43
Case 1:20-cv-01013-JEJ-MCC Documenti1 Filed 06/19/20 Page 44 of 65

detainees open the machine to retrieve their laundry infringes upon their constitutional
rights.

These further threaten the health and physical well-being of detainees. See
Fambro v. Fulton County, 713 F.Supp. 1426 (N.D. Ga. 1989) (condition must involve an
unnecessary infliction of pain or be grossly disproportionate to the severity of the
crime).

These deprivation result are not reasonably related to a legitimate governmental
purpose but are arbitrary and purposeless which is unconstitutional punishment because
CCCF and ICE aware of these at least since December 2019 and ignored detainees
complaint about same. See Bell v. Wolfish, 441 U.S. 520 (1979); and Campbell v.
McGruder, 580 F.2d 521. 532 (D.C. Cir. 1978) (the constitutionality of conditions may
be dependent upon the length of incarceration; conditions that might be tolerable for ten
days might be unacceptable if imposed for a month or longer).

Nurse Reynolds, ICE and CCCF administration in charged of detainees disregard
the laws that detainees are in custody and are unable to seek medical assistance on their
own. Reynolds, ICE and CCCF is under the duty to provide adequate medical treatment.

See Estelle v. Gamble, 429 U.S. 97 (1976).These duty extends detainees in ICE

detention as here.

44
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 45 of 65

Nurse Reynolds, ICE and CCCF action rise to a shown by systematic deficiencies
in personnel, equipment and procedures for addressing detainees medical needs, intend
to harm detainees, refused to treat detainees after serious injuries or illness was brought
to their attention, restrict access to prison doctors and refuse to comply with prescribed
medication and treatment. See Lewis v Cooper, 771 F.2d 334 (7" Cir. 1985); Williams v.
Edwards, 547 F.2d 1206 (5" Cir. 1977); and Dewell v. Lawson, 489 F.2d 887 (10 Cir.
1974). CCCF block emails to attorneys from detainees to obtain life threatening
medication violated constitutional rights.

These includes the failure to provide detainees here with the prescribed
medication, provide ineffective or counter-productive medication, failure to provide pain
medication, failure to treat serious back condition, failure to address serious vision
problem and among other things described in the statement of facts herein. See Estelle v.
Gamble, 429 U.S. 97 (1976) (Prisoners may bring action against prison doctors who
intend to harm them or who refuse to treat them after serious injury or illness was
brought to their attention).

CCCF housed ICE detainees with prisoners who are serving sentences for up to
more than four years. Inmates who are pending criminal proceedings and those who
serving prison sentences are also classified as detainees on the Forms provided such as

for grievances, sick calls, intake and discharge and among other things is misleading and

45
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 46 of 65

a ruse to housed prisoners with ICE civil detainees and violated CCCF contractual
agreement with DHS/ICE and or the regulation governing civil detainees.

The First Amendment to the United States Constitution states in part that
“Congress shall make no law respecting an establishment of religion, or prohibiting the
free exercise thereof....”.

Congress passed the Religious Land Use and Institutionalized Persons Act
(RLUIPA) to afford inmates greater protection of religious exercise than what the
Constitution itself affords. U.S.C.A. Const.Amend. 1.

Restrictions on prisoners’ access to “religious opportunities,” whether group
services, chapel visits, or meetings with religious advisers, must be found reasonable in
light of four factors: (1) whether there is a valid, rational connection between the
regulation and a legitimate government interest put forward to justify it; (2) whether
there are alternative means of exercising the right that remain open to prison inmates; (3)
whether accommodation of the asserted constitutional right would have a significant
impact on guards and other inmates; and (4) whether ready alternatives are absent.
U.S.C.A. Const.Amend. 1.

CCCF is benefited and gaining financial interest in the business of providing a

service to housed ICE detainees while knowing it is incapable of providing a diverse

groups of Religious opportunities to detainees from every continent on the planet.

46
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 47 of 65

Here, CCCF cannot provide any legitimate interest put forward to justify why it
does not provide religious access or opportunities to Rastafarian, Hindu and Buddhist
and among others minority religious group and does not provide no alternative means
for exercising these religions.

This is a straight forward violation of these religious groups First Amendment
Rights to the United States Constitution and this Court is required to stop CCCF and
ICE in their disobeying of the laws pertaining to these religious groups by issue on
immediate inspection, give CCCF seven days to comply with what civil immigration
detainees regulations requires and or terminate CCCF contract with DHS/ICE where it
cannot meet the Standards because CCCF have been in the business of housing
immigration detainees for many years.

CCCF is not in compliance with the contract by DHS/ICE pertaining to law
library and self-help. These violation cause many civil detainees herein this TRO
detention to be substantially prolonged because of CCCF noncompliance with these
regulation protected by detainees constitutional rights. Here, detainees have being
provided inadequate law library and denied access to courts and among other things. See
Bounds v. Smith, 430 U.S. 817 (1977); and Fifth Amendment U.S. Const.

CCCF phone policy violate the right to communicate with family member per

DHS/ICE regulations access to telephone and it also substantially hurt detainees ability

47
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 48 of 65

to obtain counsel and cause their detention to be substantially prolonged in violation of
their Fifth Amendment right to counsel.

A prisoner has an absolute right under the Due Process Clause of the Fifth and
Fourteen Amendments to be free access to the courts to protest the reasons for, or
conditions of incarceration. See Procunier v. Martinez, 416 U.S. 396 (1974).

This right is protected by the first amendment right to petition for redress of
grievances and includes the vindication or rights unrelated to the incarceration. United
States v. Janis, 820 F. Supp. 512 (S.D. Cal. 1992), aff’d, 46 F.3d 1147 (9" Cir.0, cert.
Denied 516 U.S. 860 (1995). CCCF failed to comply with these pertaining to
grievances.

The element for retaliation claim are (1) prison officials acting under the color of
state law; and (2) intentional retaliation for exercise of a constitutionally protected
activity. See Woods v. Smith, 60 F.3d 1161(Sth Cir. 1995).

Here, CCCF removed Margaryan from G Unit and housed him on “I” Unit that
housed prisoners serving sentences for sex offenses was in retaliation for a habeas he
filed and served the warden with a copy.

LT Gate interview Margarygan about this 28 USC 2241 habeas petition and after

his custody status was upgraded and LT Powell later warned and threaten Margaryan

48
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 49 of 65

not to file anymore habeas petition unless similar action will be taken. Margaryan also
argue that ICE Deportation Officer Amanda Campbell was instrumental in this matter.

In addition, CCCF block Graham from sending email to his attorney about life
threatening medication is intentional hindering and retaliation couple with Roberts and
otherswho attorney numbers was block violates constitutional rights. Here, this Court
must find that CCCF staffs have no immunity because they infringes upon detainees
constitutional rights.

The conditions on G Unit amount to extreme punishment and violate
constitutional rights. Detainees on top bunks have no support and may fall off on either
side when turning and have distress and fear while sleeping. These cause mental issues
and not able to sleep violated constitutional rights and are cruel and unusual punishment.
Moreover, CCCF do not comply with the Center for Disease Control (CDC) or health
officials guidelines to prevent the spread of COVID-19.

CCCF abridge detainees rights with its action toward detainees when it ignored
and do not address grievances including those it prevented detainees from presented to
ICE officials. See Procunier v. Martinez, 416 U.S. 396 (1974).

Unlike those under the Attorney General in the BOP where commissary are
restricted to certain prices control and to ensure that certain health food are sold on

commissary, ICE do not afforded its detainees any protection from CCCF price hoarding

49
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 50 of 65

and to ensure detainees have access to healthy and or natural food such as honey and
juices and among other healthy food. Detainees cannot get proper dental floss to
purchase from CCCF commissary and medical refused to supplied detainees with proper
dental floss.

The petitioners have requested this Court to decide whether ICE should afford its
detainees to have access to natural food on commissary and afforded its detainees
protection from CCCF price hoarding of items sold to ICE detainees.

CCCF served three meals per day and twenty one meals per week and none of
them meet the standard required as a nutritious balanced meal. The meals are cold,
always consist of cakes which is sugar and high in calories which cause obesity, starch
and less protein to balance out the calories to present a proper nutritious balanced diet.
This violate detainees constitutional rights. See Landman v. Royster, 333 F. Supp. 621
(1971).

Moreover, detainees like Singh here with religious diet needs and detainees like
Brown with health issues who cannot eat certain foods must be provided with alternative
meals. See Johnson v. Harris, 479 F. Supp. 333 (S.D.N.Y. 1977) (brittle diabetic must be
provided special diet or transferred to prison which can provide it).

The end result here, CCCF is in the business of operating a county prison and not

a ICE detention facility and subject ICE detainees to the same condition of confinement,

50
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 51 of 65

restrictions and punishments as those serving sentences for their crimes housed together
with ICE detainees. Here, ICE detainees are not treated as civil which violate CCCF
contract as CCCF was limited to the scope within the agreement to housed ICE
detainees. Permitting detainees to wash dishes in the toilet areas in the toilet sinks and
drink water from those same sinks and not provide adequate drinking water couple with
not seating and inadequate spacing is extremely super excessive condition of
confinement.

Treatment toward detainees are cruel and unusual punishment and stripped
immigration detainees of their narrow constitutional rights. CCCF is not operating
within the laws and instead operating above the law. These are deliberate deprivation
that has been ongoing for many years that are known by ICE and CCCF that they
ignored.

This Court is requires to find the detainees herein constitutional rights have being
violated by CCCF under the condition of confinement as a ICE detention facility under
contract not in compliance with the Standard Statement of Work for Contract Detention
facilities, order immediate inspection, and, or thereafter terminate the contract for same
constitutional violations where CCCF failed to fix these problem within seven days.

(B) Should the defendants object to the condition of confinement,
the petitioners request this court to certified this issue as a class of plaintiffs

51
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 52 of 65

Should the defendants challenge this petition that this Court found otherwise than
a constitutional violation and or object to immediate inspection of CCCF as the
Ploainrits argue here, the p\aina<<s herein request this Honorable Court to certified
issues related to the condition of confinement claim as a class of plaintiff, challenging
conditions of detention in ICE detention facility. See Doe v. Johnson, No. CV 15-00250-
TUC-DCB (D. Ariz. Jan. 11, 2016) (certified a class of plaintiffs challenging condition
of detention in U.S. Customs and Border Protection (CBP) facilities, including
allegations of frigid temperatures, overcrowding, lack of beds and blankets, constant
illumination, and lack of adequate food, water, health care, and sanitary supplies); and
Lyon v. ICE, 300 F.R.D. 628, 643 (N.D. Cal. 2014) (class of plaintiffs who alleged that
lack of access to telephones in ICE detention facilities hurt their ability to retain counsel
and substantially prolonged their incarceration).

(C) Plaintiffs seek TRO requiring this Court to order the responsible parties to
take the following action and provide the following below within seven days from
the date of this Court’s order:
ly DHS/ICE jail inspection to do immediate inspection on G Unit within two days

and submit report and or affidavit to this Court and served the Plaintiffs with same on
the issue herein for this Court to decide whether the grant mandatory TRO;

2. Provide ECE detainees with proper soap, deodorant, shampoo and among other
personal hygiene each week;

3. Provide new clothes;

4. _ Do not housed county prisoners serving sentences and county detainees with civil
immigration detainees;

52
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 53 of 65

5. Provide proper dental floss to detainees and provide Q-Tips or sell proper dental
floss on commissary and or start selling Q-Tips on Commissary;

6. Provide proper cleaning materials to eradicate the germs flies and strong odor in
the toilet areas;

7. Provide proper steps that do not permit detainees feet to touch bottom bunk
mattress when other detainees climbing to top bunk’,

8 Provide health care and medication for those listed in this TRO as complained
with medical condition and treat detainees with proper medication that was prescribed
prior to arrival at CCCF;

9. Remove falsified information from detainees medical record such as where it
falsified that detainees refused medication and among other things to protect detainees
from future adverse factors such as in the court of law where it would appear as if they

gave up a right;

10. Change policy where detainees only received two aspirin for treatment and have
to made more sick call request for same ongoing health issue;

11. Treat detainees who were given ineffective and counter effective medication;

12. Provide detainees those of minority religious groups or of all diverse religions
accommodation to practice their religious faith that housed at CCCF;

13. Permit detainees to received self-help and other reference materials from family
members and other sources of non attorney pro se or self-help;

14. Provide proper copies to detainees to present their case to the courts;
15. Provide detainees with CD disc to save their legal work;

16. Permit each detainees with at least 15 hours per week in the law library;
17. Designate a librarian to assist detainees as required under Smith v. Bound;

18. Provide detainees with unmonitored call to communicate with Diplomatic office
of their home countries;

19. Provide detainees with access to telephone to contact attorneys that does not
warned detainees that calls are monitored and recording;

53
Case 1:20-cv-01013-JEJ-MCC Documenti1 Filed 06/19/20 Page 54 of 65

20. Change phone policy that permit only ten phone numbers in order for detainees
not to removed attorneys phone numbers to add family members phone number and vis
versa which also hindering the process to obtain counsel that cause detention to be
substantially prolonged when detainees cannot speak to family members to arrange
payment to hire counsel;

21. Change phone policies that permit detainees to change and add phone number
only four times per year and make it mandatory that detainees get up to one hour of free
phone call to family member each week as the regulation provided at other ICE
detention facility;

22. Permit detainees access to telephone during Behavior Infraction (BI) to contact
family members and Diplomatic counselor of detainees countries;

23. Stop charging detainees for rejected email that never sent;

24. Permit detainees to contact family members via email in their own languages and
or dialect and by post without being rejected and or trashed;

25. Permit detainees to received materials pertaining to child custody, diverse,
marriage and other civil related and legal pro se litigation;

26. Comply with CDC guideline to prevent the spread of COVID-19 and test
detainees who requested for COVID-19 testing;

27. Install ICE grievances box in each Unit to prevent third party inference such as
CCCF staff and afforded detainees rights to filed request and complaints directly to ICE;
28. Resolve CCCF grievances that never resolve and those pending and those return
without response and honor detainees grievances;

29. Permit detainees to appeal infraction to federal courts that play a critical role in
making a determination by ICE to release detainees under 8 CFR 241;

30. Afford detainees protection from price hoarding on commissary and sell health
food and personal hygiene CCCF do not provide such as Q-Tips to clean ears to avoid
ears infection;

31. Provide adequate food with adequate protein value recommended by for human

nutrition value;

54
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 55 of 65

32. Provide substitute for milk and diary allergies and substitute for those who cannot
eat certain food because of religious and health purposes and special diet for those with
underlying medical condition and religion diet for Muslim;

33. Provide religious diet for Muslim;

34. Provide daily varieties of fresh fruit;

35. Provide table and seating for all 12 persons to utilize at once in the dorm areas
during lock down so each person can sit without have to interrupt another person to
utilize same table which always cause violence and the avoid violence over these
shortages of seating and tables;

36. | Provide seating and table in the general eating area for all 72 persons to eat to
avoid violence over shortages of tables and seating;

38. Provide sinks to wash dishes as required by the Pennsylvania License and
Inspections and Department of Health and safety Code;

39. Provide support for top bunks to avoid detainees from falling off on either side;
40. Provide 24/7 running drinking water as required by law and per health and safety
code for prison/detention setting such as water fountain on G-Unit 4

41. Instruct correctional officers to assist detainees who fell to the floor caused by
medical issue;

42. Provide proper cleaning materials to removed odor and germs flies from toilet;
43. Provide fire exit on G Unit;

44. Move the lights away from the sleeping area the lights that stay on at night;
45. Remove beds so we get over 70 sq footage, rather than the 32 sq foot in Unit G;

46. Remove hidden taxes charged to detainees on phones, stamps and other items and
or services;

47. Remove service charges for using the tablets to send email while charging one
stamp plus hidden tax to send each email, while also charged detainees family $3 plus
hidden tax to add this same money to detainees phone account that use to purchase
detainee’s stamp which is double taxation, and, at the same time charged detainees
family members $3 plus hidden tax to set up the email services;

59
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 56 of 65

48. Remove charge that cost each time detainees transfer money from their account to
to use the phone while at the same time charging family members $10 per transaction to
add money to detainees account which is a financial burden and hardship on detainees to
place call;

49. Provide ventilation in G-Unit;

50. Treat civil immigration detainees detention as one hundred percent civil as
defined by the DHS/ICE Regulations and the U.S. Supreme Court; and,

51. ICE to take action to address the retaliation that occurred and CCCF hindrance of
civil immigration detainees that filed habeas and to contact their attorneys to present
their claims in federal court.

(D) Subject Matter Jurisdiction

Plaintiffs challenge ICE and CCCF procedures and policies relating to the
conditions of the civil immigrant detainees’ pre-hearing confinement. Plaintiffs request a
TRO to protect each immigrant civil detainee's right to protect their First, Fifth, Eight

and Fourteen Amendment rights and those that DHS/ICE regulations permit.

(E) Likelihood of Success on the Merits

Plaintiffs have shown a likelihood of success on the merits of their third claim,
which alleges a violation of the Substantive and procedural Due Process Clause of the
Fifth Amendment, including violation of the First, Eight and Fourteen Amendment
rights. The Court need not decide at this stage of the litigation whether Plaintiffs have
shown a likelihood of success on the merits regarding their other constitutional and

statutory claims. Bell v. Wolfish.

56
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 57 of 65

The Due Process Clause of the Fifth Amendment guarantees to aliens the right to
counsel at their own expense for immigration hearings. See, e.g., Tawadrus v. Ashcroft,
364 F.3d 1099, 1103 (9th Cir. 2004) (“Although there is no Sixth Amendment right to
counsel in an immigration hearing, Congress has recognized it among the rights
stemming from the Fifth Amendment guarantee of due process that adhere to individuals
that are subject to removal hearings.”) (emphasis added); Colindres—Aguilar v. INS, 819
F.2d 259, 261 n.1 (9th Cir. 1987) (“Petitioner's right to counsel ... is a right protected by
the fifth amendment due process requirement of a full and fair hearing.”).

The Ninth Circuit has upheld mandatory injunctions designed to remedy
government practices when the “cumulative effect” of such practices “was to prevent
aliens from contacting counsel and receiving any legal advice.” Orantes—Hernandez v.
Thornburgh, 919 F.2d 549, 565 (9th Cir. 1990). Here, Plaintiffs have shown a likelihood
of success on the merits of their Fifth Amendment claims.

The U.S. Immigration & Customs Enforcement (ICE), U.S. Dep’t of Homeland
Security, 2011 Operations manual ICE Performance-based National Detention Standards
give civil immigration detainees here a range of rights. See www.ice.gov; See also i.e.,
Orantes-Hernandez v. Thornburg, 919 F. 549, 554 (9™ Cir. 1990); Orantes-Hernandez v.
Meese, 658 F. Supp. 1488 (C.D. Cal. 1988); and, Haitian Centers Council v. Sale, 823 F.

Supp. 1028, 1043 (E.D.N.Y. 1993).

a
 

Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 58 of 65

These rights fall with various constitutional rights protected under the First, Fifth,
Eight and Fourteen Amendment within the 2011 Operations Manual ICE Performance-
Based National Detention Standards (“PBNDS”) and National Detention Standards
(NDS) specified the conditions appropriate for detainees. CCCF violated all of these
rights afforded to civil immigration detainees afforded by ICE regulations and the
Constitution. Here, Plaintiffs have shown a likelihood of success on the merits.

(F)  Irreparable Harm, Equities and Public Interest

Plaintiffs also have made a compelling demonstration that they are likely to suffer
immediate irreparable harm in the absence of emergency relief. Defendants are likely
violating the immigrant detainees’ constitutional rights, and such violations
“unquestionably constitute[ | irreparable injury.”

The harms likely to arise from the denial of access to legal representation in the
context of asylum applications are particularly, to retain counsel, proper hygiene,
inadequate and denial of healthcare and or denial of access to medical, inadequate
seating and table that cause violence, inadequate food and lack of drinking water, failed
to fed detainees, discrimination to provide Muslims with religious diet while provide
Jews with religious diet, inadequate law library and denial of access to court, mental
distress cause from sleeping on top bunk with supports which cause fear from falling,

denial of self-help reference material, and among other things.

58
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 59 of 65

The equities in this case tip sharply in favor of emergency relief. Plaintiffs request
only that DHS/ICE and CCCF actually provide the same degree that their own
regulations purport to guarantee. Defendants cannot show that the requested TRO will
pose any undue burden on their time, resources, or personal. Moreover, such burden on
Defendants is more than justified by the need to ensure the fulfillment of Plaintiff's
constitutional rights and prevent improper denial of their constitutional rights. Finally, it
is always in the public interest to prevent the violation of a party constitutional rights.

(G) Bond

Rule 65 of the Federal Rules of Civil Procedure directs that “[t]he court may issue
a preliminary injunction or a temporary restraining order only if the movant gives
security in an amount that the court considers proper to pay the costs and damages
sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R.
Civ. P. 65(c).

This Court have discretion as to the amount of security and may even dispense
with the security requirement altogether. See Johnson v. Couturier, 572 F.3d 1067, 1086
(9th Cir. 2009) (“ ‘Rule 65(c) invests the district court with discretion as to the amount
of security required, if any.’ ” (quoting Jorgensen v. Cassiday, 320 F.3d 906, 919 (9th

Cir. 2003).

59
 

Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 60 of 65

Plaintiffs request this Court to considered the relative hardships and the likelihood
of success on the merits and concludes that to require any security in this case would be

unjust and to waives the requirement of a bond.
Vv. CONCLUSION

Plaintiff's Motion for Temporary Restraining Order and Preliminary Injunction is to be
GRANTED as set forth in the above.

Dated: June 4, 2020 Signatures:

60
 

Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 61 of 65

CERTIFICATE OF SERVICE
I certify that all parties were served as addressed on date below to:

Office of the Clerk

United States District Court
U.S. Courthouse

Middle District of Pennsylvania
228 Walnut Street

P.O. Box 983

Harrisburg, PA 17108

Angela Hoover, Warden

Clinton County Correctional Facility
58 Pine Mountain Road

Mc Elhattan, PA 17748

United States Attorney’s Office
Middle District of Pennsylvania
Federal Building

Suite 220

228 Walnut Street

Harrisburg, PA 17108

Office of the United States Attorney’s Office
District of Columbia

555 4" Street, NW

Washington, DC 20530

Lieutenant Gates

Clinton County Correctional Facility
58 Pine Mountain Road

Mc Elhattan, PA 17748

61
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 62 of 65

Lieutenant Powell

Clinton County Correctional Facility
58 Pine Mountain Road

Mc Elhattan, PA 17748

Lieutenant Probst

Clinton County Correctional Facility
58 Pine Mountain Road

Mc Elhattan, PA 17748

Dated: June(4, 2010 Signatures

62
Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 63 of 65

Signatures
 

Case 1:20-cv-01013-JEJ-MCC Document1 Filed 06/19/20 Page 64 of 65

IN THE UNITED STATES DISTRICT COURT

FOR THE LE DISTRICT OF PENNSYLVANIA
Aedandro Acelcbedeties (VOOS0 56

Gary Toa bos\ Pe NN 54 . 1.6 10 000 S450

Daniel Brown ans vrer*—~ A#-074-992-221;
Vu Tuan,A#-060-613-821; | / UL”

   
  

 

Son Lee,
Patel Nisarg, A#-061-544-218:
Jhensy Saillant, ,7 A#-062-280-757:

Cipriano meet 7] Vchon, =-A#-090-766-958
Pena Josep bin A#-034-205-798,
Gilbert Grallom, QsYets sulle 4.090 766 958:
Amjad Mohammed, £—~ A#-099-384-130
Hooru Xie, KRONA ne - #-100-005-669
Abel Helb, @/,,~—— -#-100-005-267.
Darius Kilby, (<- A#-100-005-473
Ofori Xentumi Jeremy, A#-096-672-758.

Navin Singh, Mjym S..4 #-100-003-700,
Paul Johnson, . #-100-003-706-

      
 
 
 

Ajarhi Roberts,ve-\ 41.~ A#-100-005-615:
Franciszek Bystron>+~ - és#-097-615-784
Patel Bharatkumar = [2 pio #-100-005-848
Levon Margaryan_2~2———-=— #-100-004-645
Karireddy Raraphll #-100-005-834
Gary Lall Gor AE _ #-100-005-819
Ishmael Kosh '

(* bal - #-100-005-842
Kelechi Jame #-100-005-663

George Graham [a #-100-005-747

Anthony el #-100-005-522
Olalekan Abifarin #-100-005-764_
Mohamed Kamara nanan (ass #-100-005-654.
Van H. Nguyen 4. francs ls #100. 363-518.

Herrow YahyeS : By -#-100-005-177
Jaber Hammoudaé #-100-005-796.

Jose Ismael Dilone Lyon i pee #-100-005-702

Goren eno Mer # l00°s 740
pz ; HAM tea [O O00 L44
eng. Cet - z foo es $7 63

Nang {ion Ser fe }ooo0 S1q
Dowr Ger /2d00 B05?

S——

Soil An bez /0000567F
GE PAID

STA

2
>
Oz

=o
Ox
2
x

hhh b24S TOOO Ofde bTOe

WU GFFILYII

ANT GSLLOG Ly 0104 ‘Ssauddy NYNLaY AHi 40

Malo | teste lem rt re lek: lesmea gE b lelss-e-ie) a)

 
